       Case 6:21-cv-01245-CEM-GJK Document 42 Filed 09/16/21 Page 1 of 1 PageID 901




                                     UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF FLORIDA
                                          ORLANDO DIVISION


RARE BREED TRIGGERS, LLC and KEVIN C.
MAXWELL,

                      Plaintiffs,

v.                                                           Case No. 6:21-cv-1245-CEM-GJK

MERRICK GARLAND, CRAIG SAIER, MARVIN
RICHARDSON, U.S. DEPARTMENT OF JUSTICE,
and BUREAU OF ALCOHOL, TOBACCO,
FIREARMS AND EXPLOSIVES,

                      Defendants.

       UNITED STATES                    Carlos E. Mendoza        COURTROOM:          5B
       DISTRICT JUDGE:
       DEPUTY CLERK:                    Maria Hernandez          COUNSEL FOR
                                                                  PLAINTIFF:    Kevin Maxwell

       COURT REPORTER                    Suzanne Trimble         COUNSEL FOR
                                    trimblecourtreporter@gmail   DEFENDANT:        Michael
                                               .com                               Clendenen
          DATE/TIME:                    September 16, 2021
                                       10:26 AM – 10:33 AM
         TOTAL TIME:                         7 Minutes


                                          CLERK’S MINUTES
                                    TELEPHONE STATUS CONFERENCE

Case called. Appearances taken.

The Court addresses matters with both parties.

In-Person Evidentiary Hearing set for Monday October 4, 2021 at 9:00 AM.

Court is adjourned.




                                                  Page 1 of 1
